Hall, Justice.
This is Mrs. Lenny’s appeal from the February 27, 1975, order of the Fulton Superior Court ruling upon various issues in this divorce matter, and dismissing her motion for new trial for want of prosecution.
1. The new trial motion had come up in its turn on the calendar and Mrs. Lenny was unprepared to prosecute it, as it was based solely upon the general grounds and she had not ordered out the trial transcript. There was no error in the trial court’s dismissing her new trial motion for want of prosecution. Code Ann. § 70-301; 23 EGL, New Trial, § 8 (1974). Additionally there is. no transcript before us of the motion hearing, and on this record we cannot say the trial court erred in dismissing the motion.
2. In light of our ruling above, it is unnecessary to consider Mrs. Lenny’s second and third enumerations attacking the court’s alternative reason for dismissing the new trial motion.
3. The supersedeas bond ordered by the trial court comports with Code Ann. § 6-1002 and appears to us to work to Mrs. Lenny’s advantage. There is no merit to Enumerations 4 and 5.
4. Mrs. Lenny has no standing to complain of a possible conflict of interest of Mr. Lenny’s attorney when she alleges no harm to herself from it.
All enumerations being without merit, the order appealed from is affirmed.

Judgment affirmed.


All the Justices concur.